Citation Nr: 0326420	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Honolulu, Hawaii, which denied the 
benefit sought on appeal.  

In December 2002, the veteran appeared at a hearing before 
the undersigned, held at the Honolulu RO.  A copy of the 
hearing transcript is in the claims file.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for PTSD.  Upon a review of the claims 
file, the Board finds that further development of this case 
is needed before proceeding with disposition of this appeal.

At the December 2002 hearing, the veteran testified that when 
he was on active duty in Vietnam, he observed dead bodies and 
casualties being brought on the boat on which he was 
stationed.  He stated that he has been having nightmares 
about that experience.  The veteran could not remember the 
exact dates that he was stationed on the ship, but he thought 
that he arrived sometime in February or March 1968.  The 
veteran stated that his ship never came under fire, although 
it sent out fire.  The name of the ship was the Tutuila, ARG 
4.  According to some of the veteran's service personnel 
records, there is confirmation that he served on the USS 
Tutuila (ARG-4) in April 1968 and October 1968.  

In April 2001, the RO sent a request for supporting evidence 
of the veteran's claimed stressors to the U.S. Army and Joint 
Services Research for Unit Records.  A response to that 
request was received in September 2001, which included a copy 
of the 1968 command history submitted by the USS Tutuila 
(ARG-4).  The history documents the ship's locations, 
missions, operations, and significant activities during that 
period, although there was no documentation of casualties on 
patrol boats off the waters of Vietnam.  The letter indicated 
that they had contacted the National Archives in College 
Park, Maryland, for the ship's deck logs, but that they were 
unavailable.  It is not clear from the letter whether the 
records were unavailable because they are not located there, 
or because they were in use by someone else, or because they 
do not exist.  Some clarification on this point may be 
helpful.  The letter also provided the address for contacting 
the U.S. Armed Services Center for Unit Records Research 
(USASCURR), although there is no indication in the claims 
file that the RO contacted that office.  The Board finds that 
as there is another possible location for information, the RO 
should make further efforts to verify the veteran's claimed 
stressors.  These efforts should include sending a letter of 
inquiry to the National Archives in College Park and the 
USASCURR.   

Moreover, a review of the record indicates that in his 
September 1999 claim, the veteran indicated that he was 
seeking treatment from the Honolulu Vet Center.  A November 
1999 VA outpatient treatment record indicates that the 
veteran was referred from the Vet Center, where he was seen 
for over six months.  However, there are no medical records 
in the file dated prior to November 1999, either from the Vet 
Center or the Honolulu VA medical center.  Therefore, a 
request should be made to obtain any updated treatment 
records from the Honolulu Vet Center, and the VA medical 
center in Honolulu, from May 1998 to the present.  

Finally, the Board notes that although the record contains 
several diagnoses of PTSD in VA treatment records, the 
veteran has not been afforded a VA PTSD examination in 
connection with this appeal, which is based on verified 
stressors.  Therefore, after the RO has completed all actions 
necessary to verify the veteran's claimed stressors, the RO 
should review the record and determine whether there is 
sufficient information verifying the veteran's claimed 
stressor(s).  If appropriate, the RO should compile a list of 
the verified stressor(s), and schedule the veteran for a VA 
examination to ascertain whether he has PTSD as a result of a 
verified stressor(s).  

Therefore, this matter is REMANDED for the following:

1.  The RO should contact the VA medical 
center in Honolulu, and the Vet Center 
in Honolulu, and request copies of any 
clinical records reflecting treatment 
for the veteran from September 1998 to 
the present.  

2.  The RO should contact the National 
Archives and Records Administration, 
Modern Military Records Branch, 8601 
Adelphi Road, College Park, MD 20740-
6001, and request copies of deck logs for 
the U.S.S. Tutuila (ARG-4), for the year 
1968.  If such records are unavailable, 
the RO should request that the National 
Archives provide a reason as to why they 
are unavailable, and this reason should 
be documented in the claims file.

3.  After compiling a list of details and 
information surrounding the veteran's 
claimed stressors, the RO should send a 
letter to the U.S. Armed Services Center 
for Unit Records Research, 7798 Cissna 
Road, Suite 101, Springfield, Virginia, 
22150-3197, requesting assistance in 
verifying the veteran's claimed 
stressors.  

4.  After receiving the deck logs, or 
after determining that it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile, and after 
receiving a response from the U.S. Armed 
Services Center for Unit Records 
Research, the RO should review the claims 
file and compile a list of the veteran's 
verified stressor(s), if any.

5.  If and only if the RO obtains 
verification of the veteran's claimed 
stressor(s), the RO should schedule the 
veteran for a VA examination for mental 
disorders to ascertain whether the 
veteran has a current diagnosis of PTSD, 
which is based on his verified 
stressor(s).  The RO should provide the 
examiner with a summary of any verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
resulted in any current PTSD symptoms.  
The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  This claims file 
is to be made available to the examiner 
for review in conjunction with the 
examination.  A complete rationale should 
be provided for all findings and 
conclusions.  

6.  After all required notification and 
development has been completed, the RO 
should again adjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



